Citation Nr: 1815483	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.   14-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disorder.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder including secondary to the nonservice-connection right knee disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his March 2014, substantive appeal the Veteran requested a Board hearing.  In an April 2014 correspondence, the Veteran indicated that he wished to withdraw his request for a Board hearing.    


FINDING OF FACT

On February 1, 2018, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, St. Petersburg, Florida, that the appellant died in December 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims of whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disorder and whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder including secondary to the nonservice-connection right knee disorder at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.



		
	                                                 MICHAEL A. PAPPAS 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


